Title: Thomas Jefferson’s Notes on Wine Consumption, 15 February–21 July 1816
From: Jefferson, Thomas
To: 


          
            
              1816.Wines
              
              
            
            
              Feb. 15. recd quarter  cask Port wine
              }
              120. bottles have lasted 156. days which is 3. bottles in 4. days. it is probable the other wine used in same time makes it up 1. bottle a day, or 400. bottles a year.
            
            
              July 21. it is out
            
          
        